Citation Nr: 0731592	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, to include gastroesophageal reflux disease and 
ulcers.

2.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1964, February 1965 to January 1968, November 1969 
to September 1972, and from February 1974 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In January 2007, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  

The Board notes that at the videoconference hearing, the 
veteran withdrew his appeal for entitlement to a rating in 
excess of 10 percent for his service-connected tinnitus.  
Therefore, that issue is not currently before the Board.


FINDINGS OF FACT

1.  A chronic gastrointestinal disorder was not present until 
more than one year after the veteran's discharge from 
service, and the veteran's current gastrointestinal 
disability is not etiologically related to service.

2.  A chronic left foot disorder was not present until more 
than one year after the veteran's discharge from service, and 
the veteran's current left foot disability is not 
etiologically related to service.



CONCLUSIONS OF LAW

1.  Gastrointestinal disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of peptic ulcer disease during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Left foot disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the left foot during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in October 2004, January 2005, and March 2006.  The 
January 2005 letter and the October 2004 letter specifically 
informed the appellant that he should submit any pertinent 
evidence in his possession.  The March 2006 letter provided 
notice with respect to the disability-rating and effective-
date elements of the claims.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded an appropriate VA 
examination.  Neither the veteran nor his representative 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  In this regard, the Board notes 
that at the abovementioned January 2007 videoconference 
hearing, the underisigned Veterans Law Judge agreed to hold 
the record open for 90 days in order for the veteran to 
submit additional pertinent evidence.  Thereafter, the record 
was held open for 90 days; however, neither the veteran nor 
his representative submitted any additional evidence.  In 
April 2007 the veteran submitted a letter requesting an open 
ended extension to submit or add evidence due to his spouse's 
health.  In a May 2007 ruling, the undersigned denied the 
request to grant an open ended extension to submit or add 
evidence for lack of good cause.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the claims in July 2006.  
There is no indication or reason to believe that any ultimate 
decision of the originating agency would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests peptic ulcer 
disease or arthritis to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

I.  Gastrointestinal Disability

The veteran claims that he is entitled to service connection 
for gastrointestinal disability, to include gastroesophageal 
reflux disease and ulcers, because it began in service.  

A review of the service medical records shows that the 
veteran was seen in October 1963 for mild gastroenteritis.  
He was also seen in November 1975 for, among other 
complaints, blood in his stools and stomach pain.  The 
diagnostic impression was "possible ulcer."  An October 
1978 service medical record notes that the veteran had 
gastroenteritis due to bloating, gaseousness, and nausea.  It 
lasted two days.  Antacid was prescribed and there was no 
follow-up appointment.  In January 1982, rectal bleeding was 
found and a barium enema was administered.  Diverticulosis 
was diagnosed.  In April 1984, gastroenteritis was diagnosed.  
In September 1984, polyps were found.  In September 1987, the 
veteran indicated that he did not currently have, nor had he 
ever had, stomach or intestinal trouble.  The September 1987 
separation exam report does not indicate the presence of any 
gastrointestinal disorder.  Thus, service medical records do 
not establish the presence of any chronic gastrointestinal 
disorder.

In addition, there is no medical evidence of continuity of 
symptoms after service or of a nexus between any current 
gastrointestinal disorder and the veteran's military service.  
The first post-service medical evidence of a gastrointestinal 
complaint is from March 1999, more than 10 years after the 
veteran was discharged from service.  Moreover, the VA 
examiner who conducted the February 2005 exam and who 
authored the January 2006 addendum did not find any 
correlation between the veteran's current gastrointestinal 
disability and the gastrointestinal problems diagnosed in 
service.  

In essence, the evidence of a nexus between the veteran's 
current gastrointestinal disability and his active service is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for 
gastrointestinal disability.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable to this claim.  

II.  Left Foot Disability

The veteran contends that he is entitled to service 
connection for left foot disability because it is the result 
of an in-service injury that occurred in 1966.  Specifically, 
the veteran maintains that he slipped and fell, hurting his 
left foot.  He alleges that his left foot swelled and was 
severely painful, and that he was seen at sick call and put 
on light duty for about 10 days.  He further contends that he 
has experienced swelling, tenderness, and soreness in his 
left foot near the toes ever since.  

A review of the service medical records reveals no complaints 
or abnormal findings with respect to the veteran's left foot.  
The multiple physical examination reports and reports of 
medical history lack any mention of left foot pain, injury, 
or disability.  In fact, the veteran indicated on each report 
of medical history that he did not have, nor had he ever had, 
foot trouble.

The first post-service medical evidence of a foot disability 
is from May 1998, nearly 10 years after the veteran was 
discharged from active duty.  The May 1998 emergency 
department report notes the veteran's complaint of a two to 
three month history of foot pain.  A November 1999 private 
medical record from Dr. Schwink notes the veteran's 
complaints of foot pain of two years' duration.  

Importantly, the record does not contain any medical evidence 
linking the veteran's current left foot disability with his 
active service.  After the videoconference hearing, the 
veteran was afforded a period of 90 days to submit additional 
evidence on this issue; however, no evidence was submitted.

In essence, the evidence of a nexus between the veteran's 
left foot disability and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for left foot 
disability.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  


ORDER

Entitlement to service connection for gastrointestinal 
disability, to include gastroesophageal reflux disease and 
ulcers, is denied.

Entitlement to service connection for left foot disability is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


